[Cite as State v. Orr, 2014-Ohio-2384.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96377



                                          STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                          MAXIE ORR, JR.
                                                      DEFENDANT-APPELLANT




                                        JUDGMENT:
                                    APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-541628
                                   Application for Reopening
                                      Motion No. 474040


        RELEASE DATE: June 4, 2014
FOR APPELLANT

Maxie Orr, Jr., pro se
Inmate #600-040
Grafton Correctional Institution
2500 South Avon Beldon Road
Grafton, Ohio 44044


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By:    John Patrick Colan
       Mary H. McGrath
Assistant County Prosecutors
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

       {¶1} Maxie Orr (“Orr”) has filed an application for reopening pursuant to App.R.

26(B). Orr is attempting to reopen the appellate judgment rendered in State v. Orr, 8th

Dist. Cuyahoga No. 96377, 2011-Ohio-6269, which affirmed his convictions on firearm

specifications, attempted murder, aggravated robbery, theft, carrying a concealed weapon,

and discharge of a firearm on or near prohibited premises. Orr maintains his appellate

counsel was ineffective for failing to challenge the imposition of multiple firearm

specifications. The state has opposed the application as being untimely and without

merit. For the reasons that follow, the application is denied.

       {¶2} Orr’s application is untimely because it was not filed within 90 days from

journalization of the appellate judgment as required by App.R. 26(B)(1). In order to

permit the court to consider an untimely filed application, App.R. 26(B)(2)(b) requires

Orr to establish a showing of good cause.

       {¶3} The Ohio Supreme Court has upheld judgments denying applications for

reopening solely on the basis that the application was not timely filed, and the applicant

had failed to show “good cause for filing at a later time.” State v. Gumm, 103 Ohio St.3d

162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7; State v. Lamar, 102 Ohio St.3d 467,

2004-Ohio-3976, 812 N.E.2d 970. This court has found that we need not reach the

merits of an App.R. 26(B) application if the applicant fails to demonstrate good cause for

the delayed filing. State v. McNeal, 8th Dist. Cuyahoga No. 91507, 2009-Ohio-6453, ¶
4. The 90-day deadline for filing must be strictly enforced. State v. Davis, 8th Dist.

Cuyahoga Nos. 97689, 97691 and 97692, 2013-Ohio-5015, ¶ 4, citing Gumm.

      {¶4} The appellate judgment that Orr seeks to reopen was journalized on

December 8, 2011. The application for reopening was not filed until April 16, 2014,

well beyond the 90-day deadline for reopening.

       {¶5} Orr argues that good cause exists for his delayed filing because he is unversed

in the law, he has limited law resources in prison and because he initially pursued other

remedies in the trial court. Courts have consistently ruled that lack of knowledge or

ignorance of the law does not provide sufficient cause for untimely filing. State v. Klein,

8th Dist. Cuyahoga No. 58389, 1991 Ohio App. LEXIS 1346 (Mar. 28, 1991), reopening

disallowed, Motion No. 249260 (Mar. 15, 1994), aff'd; State ex rel. Dines v. Eighth Dist.

Ct. of Appeals, 69 Ohio St.3d 1481, 634 N.E.2d 1027 (1994); State v. Trammell, 8th Dist.

Cuyahoga No. 67834, 1995 Ohio App. LEXIS 2962 (July 13, 1995), reopening

disallowed, Motion No. 270493 (Apr. 22, 1996); State v. Cummings, 8th Dist. Cuyahoga

No. 69966, 1996 Ohio App. LEXIS 4565 (Oct. 17, 1996), reopening disallowed, Motion

No. 292134 (Mar. 26, 1998); and State v. Young, 8th Dist. Cuyahoga Nos. 66768 and

66769, 1994 Ohio App. LEXIS 4634 (Oct. 13, 1994), reopening disallowed, Motion No.

266164 (Dec. 5, 1995). Ignorance of the law is no excuse.

       {¶6} Courts have also repeatedly rejected the claim that limited access to legal

materials states good cause for untimely filing. Being “unlearned in law” and having

limited access to the prison library do not satisfy the good cause requirement of App.R.
26(B). State v. Kitchen, 8th Dist. Cuyahoga No. 69430, 1996 Ohio App. LEXIS 2713

(June 27, 1996), reopening disallowed, 1997 Ohio App. LEXIS 2318 (May 22, 1997),

citing State v. Cloud, 8th Dist. Cuyahoga No. 68439, 1995 Ohio App. LEXIS 4331 (Sept.

28, 1995), reopening disallowed, Motion No. 73557 (Oct. 8, 1996).

       {¶7} Finally, the excuse that applicant was occupied with other appeals is not

“good cause” for missing the filing deadline.             Gumm, 103 Ohio St.3d 162,

2004-Ohio-4755, 814 N.E.2d 861, ¶ 3.

       {¶8} Orr has not established good cause for his delayed filing.

       {¶9} Additionally, the trial court denied Orr’s motion to merge illegal firearm

specifications, and that order was affirmed on appeal in State v. Orr, 8th Dist. Cuyahoga

No. 100166, 2014-Ohio-501. In resolving that appeal, this court explicitly found that the

issue of merger of the firearm specifications was raised and addressed in his direct appeal.

 Id. at ¶ 7. Therefore, this court has already resolved the issue that applicant cites as his

sole basis for reopening.

       {¶10} The application for reopening is untimely, without good cause for the delay,

and it fails on the merits.

       Accordingly, the application for reopening is denied.



EILEEN T. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
MARY EILEEN KILBANE, J., CONCUR